DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions

2.        Applicant’s election of the Species 7 [claims 1 and 15-20] made without traverse in the reply of 01/06/2021, has been acknowledged. Accordingly, claims 2-14 and 21-38 have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. It is further noted that where Applicant elects an invention and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable species will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language what structural features must configure the ‘alignment’ structure, the ‘pulsed’ optical source and the beam ‘steering’ assembly for the intended use implied by the names of the components in question. Additionally, the phrases ‘registered to’ do not clearly set forth structural inter-relationships between these components in the given context. Note that, absent a clear cut definition, the term ‘registered to’ has been assigned a broadest reasonable meaning, i.e., ‘associated with’, throughout this examination. Furthermore, it is not clear from the claim language what structural features must delimit a ‘majority’ of the ‘at least on enclosing wall in or on’ as recited. 
	In claim 19, it is not clear from the claim language what structural features must configure the beam-steering assembly for the intended functionality as recited. 

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



6.	Claims 1 and 15 ares rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Staton  et al., [US 20050079102]. 
	Referring to claim 1, Staton discloses instruments for conducting optical bio-assays, comprising, as shown in Figure 5, alignment structure 190; optical source 100a, 100b, registered to the alignment structure and capable to function in a pulsed mode; chip receptacle 200 arranged in the alignment structure and configured to receive a packaged bio-optoelectronic chip; and beam-steering assembly 162 registered to the alignment structure and capable to function as recited. 
	Regarding claim 15, Staton further describes a circuit board accommodating driver circuitry [see paragraphs [0028]-[0029]], It is further noted that the features not positively recited as part of the claimed invention [such as the ‘laser diode’, the ‘enclosing wall’, or the ‘chip’], are not accorded patentable weight when evaluated for patentability. 
Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 16-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over

	With respect to claim 16, while Staton does describe means for controlling motion of the instrument components [see, for example, paragraph [0024], as well as ‘sense circuitry’ [‘sensors’], Staton does not teach using inductive sensors for such purpose as recited.  However, inductive sensors are conventionally employed in the art, and it would have been clearly within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of Staton by having employed inductive sensors, in order to have capability to control positions of the components in a precise and contactless manner. 
	Regarding claims 17-20, Figure 5 further shows collective lens 160; voice coils in voice coil motor and voice coil driver 162b, 162c that necessarily include conductive elements; and beam control circuit 180, capable to function as intended.  It is further noted that the features not positively recited as part of the claimed invention [including the ‘photodiode(s), or the ‘optical coupler’], are not accorded patentable weight when evaluated for patentability.
Conclusion

9        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798